Citation Nr: 1046305	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  10-41 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gastro esophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).

The Veteran performed active military service from February 1951 
to February 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2009-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
that denied service connection for a bilateral hearing loss 
disability, tinnitus, and for gastro esophageal reflux disease 
(hereinafter: GERD).

Service connection for GERD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has provided competent, credible, and persuasive 
evidence of noise exposure during active service.

2.  A bilateral hearing loss disability for VA purposes 
currently exists.  

3.  The uncontroverted medical evidence tends to dissociate a 
bilateral hearing loss disability and tinnitus from active 
military service. 






CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2010).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of 
a complete or substantially complete application for benefits, 
VA must notify the claimant and his or her representative, if 
any, of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for service-connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, such notice was provided in an August 2009-dated 
letter to the claimant.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
and private treatment records.  The claimant was afforded a VA 
audiometry evaluation in December 2009.  Neither the claimant 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis 
added], and is consistent with the probable results of such 
known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or 
for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order 
to prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

Tinnitus

The Veteran's DD-214 reflects that he served as a woodworker and 
was assigned to an aircraft repair squadron within the Alaskan 
Air Command (AAC) (the Board is reminded that in the 1950s many 
Air Force aircraft contained wooden parts).  His Service 
Treatment Reports (STRs) do not mention tinnitus; however there 
is no report of medical history questionnaire at separation, nor 
is there a separation examination report in the claims file.  
Thus, it remains unknown whether the Veteran reported tinnitus 
at separation.  

In his original claim for benefits submitted in July 2009, the 
Veteran reported that tinnitus began in 1955, the year of 
discharge from active military service.  

A December 2009 VA audiometry report notes that the Veteran 
complained of continuous tinnitus.  The audiologist obtained a 
history of acoustic trauma during active service working near 
noisy aircraft and noted that because the Veteran was not 
examined at exit, his hearing ability at separation cannot be 
determined.  The examiner stated, "Without the presence of a 
discharge hearing examination, it is invalid to presume the 
relatively low noise exposure from his military service would 
have left him with normal hearing."  

Nevertheless, the December 2009 VA audiologist opined that post-
military noise exposure and the effects of aging are "more 
likely than not," the cause of his tinnitus.  This medical 
opinion is persuasive, as it is based on accurate facts and 
supported by a rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight); also see Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon 
an inaccurate factual premise has no probative value).  A 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
No contrary medical opinion has been submitted.  Thus, the 
uncontroverted medical evidence tends to dissociated tinnitus 
from active service.  

The Board must address the competency, credibility, and 
probative value of all evidence, including lay evidence.  38 
U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay 
evidence of record is competent with respect to observance of 
symptoms readily observable and it is credible, as there is no 
indication of lack of veracity.  Washington v. Nicholson, 
19 Vet. App. 362, 367-68 (2005).  However, the determination of 
an issue involving a question of medical expertise requires 
further analysis of the Veteran's competency.  38 C.F.R. 
§ 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is 
competent to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis by 
a medical professional).  Lay statements are competent evidence 
with regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical expertise, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's ability 
to prove his claim of entitlement to disability benefits based 
on that competent lay evidence).

In this case, however, the Veteran's claim is outweighed by 
competent medical evidence that tends to dissociate tinnitus 
from active service.  After considering all the evidence of 
record, the Board finds that the preponderance of it is against 
the claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Service connection for tinnitus is therefore denied.  


Bilateral Hearing Loss Disability 

Entitlement to service connection for hearing loss is subject to 
the requirements of 38 C.F.R. § 3.385 (2010), which provides:

     For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are 
less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary 
posited that where the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system, and post-service test results that 
meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities 
must evaluate available testimony, clinical data, diagnoses, and 
any medical opinions relevant to the issue.  For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometry test results resulting in an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for a "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometry testing produces 
findings meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

It is unknown whether the Veteran's hearing met VA's standards 
for a hearing loss disability at the time of separation from 
active service, due to a missing separation examination report.  
It is clear that his hearing loss now meets VA's disability 
requirements.  His DD-214 reflects service in the Air Force, 
where there are flightlines, and further reflects that he was 
assigned to an aircraft repair squadron.  The Board therefore 
finds his statements concerning such noise exposure to be 
credible as they are consistent with his service record.  The 
Board concludes therefore that there is a medically sound basis 
for a VA health professional to attribute the current hearing 
loss to noise exposure in service.  

However, in this case, the VA health professional has attributed 
hearing loss to post-service events, including aging.  No 
medical evidence has been submitted that tends to controvert 
this opinion.  Although the Veteran's claim is competent, 
credible, and therefore persuasive, it is less persuasive than 
the negative opinion offered by the audiologist.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Service connection for a 
bilateral hearing loss disability is therefore denied.  


ORDER

Service connection for tinnitus is denied.

Service connection for a bilateral hearing loss disability is 
denied.


REMAND

The Veteran' claims that GERD arose during active service.  His 
separation examination report is missing.  Current medical 
records note a history of GERD, gastritis, viral 
gastroenteritis, and diverticulosis.  Thus his claim is 
plausible.  The case is therefore remanded to the AMC for the 
following action:

1.  The AMC should make arrangements for an 
examination by an appropriate specialist, 
such as a gastroenterologist.  The claims 
file should be made available to the 
physician for review.  The physician is 
asked to review the claims file, note that 
review in the report, elicit a history of 
relevant symptoms from the Veteran, examine 
him, and offer a diagnosis, if forthcoming.  
The physician is asked to address whether 
it is at least as likely as not (50 percent 
or greater possibility) that any current 
gastrointestinal disorder is related to 
active military service.  The physician 
should offer a rationale for any conclusion 
in a legible report.  If any question 
cannot be answered, the physician should 
state the reason.  

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2010).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


